Exhibit 10.9
 

 
PATENT PURCHASE AGREEMENT


By and Between


SUNSHINE BIOPHARMA, INC.


And


ADVANOMICS CORPORATION






Dated as of December 28, 2015




 
1

--------------------------------------------------------------------------------

 


PATENT PURCHASE AGREEMENT


THIS PATENT PURCHASE AGREEMENT (the “Agreement”), dated as of  December 28, 2015
(the “Effective Date”), is made by and between Sunshine Biopharma, Inc. a
Colorado corporation (“Purchaser”), and Advanomics Corporation, a Canadian
corporation (“Seller”), (collectively referred to herein as the “Parties” and
individually as “Party”), who hereby agree as follows.


W I T N E S S E T H:


WHEREAS, Seller is the owner of a number of patents and patent applications
covering Adva-27a as specified in Exhibit “A-1” and “A-2” attached hereto and
made a part hereof (the “Assigned Patents”);


WHEREAS, Purchaser desires to acquire all of Seller’s right, title and interest
in and to the Assigned Patents and Seller, in turn, desires to sell to Purchaser
all such right, title and interest in and to the Assigned Patents (the
“Transaction”);


WHEREAS, the Board of Directors of Purchaser and Seller have unanimously
approved the Transaction upon the terms and subject to the conditions and
limitations set forth in this Agreement in accordance with the laws of their
respective jurisdictions;


WHEREAS, the holders of a majority of the shareholders of the Seller have
approved the Transaction pursuant to the laws of its jurisdiction of
incorporation; and


WHEREAS, Purchaser and Seller desire to consummate the Transaction and make
certain representations, warranties, covenants and agreements in connection with
the Transaction;


NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants and subject to the conditions herein
contained, and intending to be legally bound hereby, the Parties hereby agree as
follows:


ARTICLE I
DEFINITIONS


Section 1.1                      Definitions.  Defined terms used in this
Agreement have the respective meanings ascribed to them by definition in this
Agreement.






ARTICLE II
PATENT SALE, TRANSFER AND ASSIGNMENT


Section 2.1                      Sale of Assigned Patents.  The Seller hereby
sells, transfers and assigns all of its right, title and interest in and to: (i)
the Assigned Patents, (ii) all damages based upon past, present and future
infringement of the Assigned Patents, and (iii) all rights to enforce the
Assigned Patents and to sue for, collect and retain any and all damages for
past, present and future infringement of the Assigned Patents to the Purchaser,
and the Purchaser hereby accepts such sale, transfer and assignment and agrees
to pay for the Assigned Patents the Purchase Price as set forth herein below.
 
 
2

--------------------------------------------------------------------------------

 


Section 2.2                      Purchase Price.  The purchase price to be paid
by Purchaser to Seller for the Assigned Patents is Twelve Million Eight Hundred
Twenty Two Thousand Four Hundred Ninety Nine US Dollars ($12,822,499) (the
“Purchase Price”), which shall be paid pursuant to the terms of that certain
Secured Promissory Note (the “Note”).  The Note and the applicable Security
Agreement (the “Security Agreement”) are attached hereto and incorporated herein
as if set forth as Exhibit “B-1” and “B-2.


Section 2.3                      Deliverables.  At the time of execution of this
Agreement, the following actions shall take place, all of which shall be deemed
to have occurred simultaneously, and no action shall be deemed to have been
completed or any document delivered until all such actions have been completed
and all required documents delivered:


(a)           Seller will deliver, or will cause to be delivered, to Purchaser
the Assigned Patent Files, including all originals of all certificates and
assignment documents in Seller’s possession or control.


(b)           Purchaser will deliver, or will cause to be delivered, to Seller
an executed copy of the Note and Security Agreement together with an executed
copy of this Agreement and all documentation lawfully required to allow Seller
to “perfect” its security interest (jointly referred to as the “Transaction
Documents”).


Section 2.4                      Effective Date.  This Agreement shall be
effective on the Effective Date.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller hereby represents and warrants to Purchaser as follows:


Section 3.1                      Organization.  Seller is a corporation duly
organized, validly existing and in good standing, under the laws of the Federal
Government of Canada.


Section 3.2                      Ownership of the Assigned Patents and
Contest.  (A) Seller owns all rights, title and interest in and to the Assigned
Patents free and clear of any Liens and has the right and power to assign the
Assigned Patents to Purchaser free and clear of any Liens except to the Seller
as specified in this Agreement.  There are no actions, suits, claims or
proceedings to which Seller is a party that is pending or, to the knowledge of
Seller, threatened, to the knowledge of Seller there is no investigation
pending, and Seller has not received written communications or correspondence in
the twelve (12) months prior to the date hereof that (a) challenges the
validity, enforcement, construction, use or ownership of the Assigned
Patents.  There are no orders, decisions, injunctions, judgments, decrees or
rulings enacted, adopted, promulgated or applied by a Governmental Authority
binding the Seller or, to the knowledge of Seller, any of its properties
comprising any portion of the Assigned Patents, which (i) restrict any of
Seller’s rights, or would, to the knowledge of Seller, restrict any of
Purchaser’s, or any of its successors’ and assigns’ rights, in or to the
Assigned Patents.  There is no current suit, action or proceeding to which
Seller or any of its Affiliates is a party or, to the knowledge of Seller, any
other current suit, action or proceeding in which any third party has asserted
that the Assigned Patent is not solely owned by Seller, that the Assigned
Patents may not be assigned to Purchaser on the terms set forth in the
Transaction Documents.  No Affiliate of Seller is the owner or exclusive
licensee of the Assigned Patents.  Notwithstanding any of the foregoing, actions
and other determinations received from the USPTO or equivalent patent agencies
in foreign jurisdictions in the ordinary course of patent prosecution shall not
be deemed, in and of itself, to render inaccurate any of the representations or
warranties set forth in this Section 3.2.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 3.3                      Authority Relative to Agreements.  Seller has
all necessary corporate power and authority, and has taken all corporate actions
necessary including the requisite Board of Directors and Stockholder approval,
to execute and deliver this Agreement and the other Transaction Documents, to
perform its obligations hereunder and thereunder and to consummate the
Transaction in accordance with the terms hereof and thereof.  The execution and
delivery of this Agreement and each of the other Transaction Documents by Seller
and the consummation by Seller of the Transaction contemplated hereby and
thereby, including without limitation the Patent Sale, have been unanimously
approved by the Board of Directors of Seller and otherwise duly and validly
authorized by all necessary corporate action, and no other corporate or other
organizational proceedings on the part of Seller are necessary to authorize the
execution and delivery of this Agreement or the other Transaction Documents or
to consummate the Transaction contemplated hereby and thereby, including without
limitation the Patent Sale. This Agreement has been and each of the other
Transaction Documents when executed will be duly and validly executed and
delivered by Seller, and, assuming the due authorization, execution and delivery
of this Agreement and each of the other Transaction Documents by Purchaser,
constitute (or when executed will constitute) valid, legal and binding
agreements and obligations of Seller enforceable against Seller in accordance
with their terms, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium and other similar Laws affecting creditors’ rights
generally and by general principles of equity.


Section 3.4                      No Conflict; Required Filings and
Consents.  None of the execution and delivery of this Agreement or any of the
other Transaction Documents by Seller, the consummation by Seller of the Patent
Sale or any other transaction contemplated hereby and thereby, or Seller’s
compliance with any of the provisions of this Agreement or such other
Transaction Documents will (a)  conflict with or violate the Seller Charter
Documents, (b) except for filings, if any, required to be made under any
applicable U.S. or foreign competition, antitrust, Patent Sale control or
investment Laws that require Seller to make or obtain any filing with or any
permit, authorization, consent or approval of any Governmental Authority or
other person, (c) result in a material breach, violation or infringement of, or
constitute (with or without due notice or lapse of time or both) a material
default (or give rise to the creation of any material Lien or any right of
termination, amendment, cancellation or acceleration) under, any of the terms,
conditions or provisions of any material contract to which Seller is a party or
by which Seller or any of its properties or assets are bound which affect the
Assigned Patents or the Transaction, or (d) violate any applicable law, other
than, in the case of clauses (c) and (d), any such breach, violation,
infringement, default, right, termination, amendment, acceleration, cancellation
or Lien that would not have, individually or in the aggregate, a material effect
on the Assigned Patents which, on or after the Patent Sale Closing, would be
reasonably likely to result in Purchaser being deprived of a significant portion
of the value of the Transaction.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 3.5                      Assigned Patents Documentation.  Seller has
provided Purchaser with, or made available to Purchaser, true and correct copies
of all material pertaining to the Assigned Patents.  Seller has made the
Assigned Patents files available for Purchaser’s review at Seller’s place of
business that is in Seller’s possession or of which Seller has knowledge,
subject to redaction of financial and other sensitive terms that do not impact
title or rights in or to the Assigned Patents and do not impact any obligations
or liability on Purchaser.


Section 3.6                      Third-Party Agreements.  Seller has made
available to Purchaser copies of all Third-Party Agreements pertaining to the
Assigned Patents and such copies are true and correct in all material respects.


Section 3.7                      Information Supplied.  None of the information
supplied or to be supplied by or on behalf of Seller contains any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading.


Section 3.9                      No Exclusive Licenses.  No exclusive licenses
or other rights have been granted by Seller or any of its Affiliates under the
Assigned Patents.


Section 3.10                      No Other Representations or
Warranties.  Except for the representations and warranties contained in this
Article III or in the other Transaction Documents, none of Seller, its
Affiliates or any other person on behalf of Seller makes any express or implied
representation or warranty with respect to Seller or its Affiliates or with
respect to any other information provided to Purchaser in connection with the
Transaction contemplated hereby, including the accuracy, completeness or
currency thereof.  Except in the case of fraud, none of Seller, its Affiliates
or any other person will have or be subject to any liability or indemnification
obligation to Purchaser or any other person resulting from the distribution or
failure to distribute to Purchaser, or Purchaser’s use of, any such information,
including any information, documents, projections, forecasts or other material
made available to Purchaser, management presentations in expectation of the
Transaction contemplated by this Agreement or otherwise, unless and to the
extent any such information is expressly included in a representation or
warranty contained in this Article III.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser hereby represents and warrants to Seller as follows:


Section 4.1                      Organization.  Purchaser is a corporation duly
organized, validly existing and in good standing, under the laws of the State of
Colorado.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 4.2                      Authority Relative to Agreement.  Purchaser has
all necessary organizational power and authority, and has taken all corporate
action necessary, to execute and deliver this Agreement and the other
Transaction Documents, to perform its obligations hereunder and thereunder and
to consummate the Transaction in accordance with the terms hereof and
thereof.  The execution and delivery of this Agreement and each of the other
Transaction Documents by Purchaser and the consummation by Purchaser of the
Transaction contemplated hereby and thereby, including without limitation the
Patent Sale, have been approved by the Board of Directors of Purchaser and
otherwise duly and validly authorized by all necessary corporate action of
Purchaser, and no other organizational proceedings on the part of Purchaser are
necessary to authorize the execution and delivery of this Agreement or the other
Transaction Documents or to consummate the Transaction contemplated hereby and
thereby, including the Patent Sale.  This Agreement has been, and each of the
other Transaction Documents when executed will be, duly and validly executed and
delivered by Purchaser, and, assuming the due authorization, execution and
delivery of this Agreement and each of the other Transaction Documents by Seller
or applicable Affiliate(s) of Seller, constitute (or when executed will
constitute) valid, legal and binding agreements and obligations of Purchaser,
enforceable against Purchaser in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium and other
similar Laws affecting creditor’s rights generally and by general principles of
equity.


Section 4.3                      No Conflict; Required Filings and
Consents.  Neither the execution and delivery of this Agreement nor any other
Transaction Document or, the consummation by Purchaser of the Patent Sale or any
other transaction contemplated hereby and thereby, or Purchaser’s compliance
with any of the provisions of this Agreement or such other Transaction Documents
will (a) conflict with or violate the organizational or governing documents of
Purchaser, as amended to date; (b) require Purchaser to make or obtain any
filing with or any permit, authorization, consent or approval of any
Governmental Authority or other person; (c) result in a material breach,
violation or infringement of, or constitute (with or without due notice or lapse
of time or both) a material default (or give rise to the creation of any
material Lien or any right of termination, amendment, cancellation or
acceleration) under, any of the terms, conditions or provisions of any material
contract to which Purchaser is a party or by which Purchaser or any of its
assets may be bound which affect the Assigned Patents or the Transaction; or (d)
violate any applicable Law.


Section 4.4                      Acknowledgement of Disclaimer of Other
Representations and Warranties.  Purchaser acknowledges that, as of the date
hereof, it and its Representatives (a) have except as set forth in this
Agreement received full access to Seller’s files and records relating to the
Assigned Patents, including the Patent Documentation, which they and their
Representatives, as of the date hereof, have requested to review, and (b) have
had full opportunity to evaluate the Assigned Patents and to review
publicly-available information regarding the Assigned Patents.  Purchaser
further acknowledges and agrees that, except for the representations and
warranties expressly set forth in this Agreement (A) neither Seller nor any of
its Affiliates makes, or has made, any representation or warranty relating to
the Assigned Patents or this Agreement and Purchaser is not relying on any
representation or warranty except for those expressly set forth in this
Agreement; (B) no person has been authorized by Seller to make any
representation or warranty relating to itself or the Assigned Patents or
otherwise in connection with this Agreement, and if made, such representation or
warranty must not be relied upon by Purchaser as having been authorized by
Seller; and (C) any estimate, projection, prediction, data, opinions, financial
information, memorandum, presentation or any other materials or information
provided or addressed to Purchaser or any of its representatives are not and
shall not be deemed to be or include representations or warranties unless and to
the extent any such materials or information is the subject of any express
representation or warranty set forth in Article III.  Purchaser acknowledges
that it has conducted to its satisfaction, its own independent investigation of
the scope, history and value of the Assigned Patents.  Without limiting the
foregoing, Seller hereby disclaims any warranty (1) that the Assigned Patents
could not be invalidated or otherwise become the subject of proceedings
challenging Seller’s rights with respect to the Assigned Patents, (2) of
merchantability or fitness for a particular purpose, or (3) that the
manufacture, use, sale, importation or other exploitation of any products,
technology or services will not be the subject of any third-party Intellectual
Property infringement claims (whether or not such products, technology or
services are covered by the claims of the Assigned Patents).


 
6

--------------------------------------------------------------------------------

 


ARTICLE V
INDEMNIFICATION


Section 5.1                      Indemnification Obligations of Seller.  Subject
to the limitations set forth in this Article V, Seller shall indemnify Purchaser
and its Affiliates, directors, officers, employees, agents and Representatives
(collectively, the “Purchaser Indemnified Parties”) and hold each of them
harmless against any direct loss, liability, cost, damage or expense (including
reasonable expenses of investigation and reasonable attorneys’ fees and
expenses, but excluding any consequential, indirect, special, incidental or
punitive damages or lost profits (collectively, “Losses”), suffered by any such
Purchaser Indemnified Party in connection with (i) any inaccuracy of any
representation or warranty of Seller under this Agreement or (ii) any breach of
any covenant or agreement of Seller under this Agreement.  The representations
and warranties of Seller under this Agreement shall be deemed to have been made
as of the Effective Date (unless expressly made as of another date).


Section 5.2                      Claims.  In the event that a Purchaser
Indemnified Party seeks to exercise its rights to obtain indemnification for
Losses pursuant to the terms of this Article V, such indemnified party shall
deliver to the indemnifying person a certificate signed by an officer of such
indemnified party certifying that such indemnified party has incurred, paid,
sustained, reserved, or accrued, or reasonably anticipates that it may incur,
pay, sustain, reserve or accrue, Losses and specifying in reasonable detail the
nature of the breach or other claim and the amount of such Losses for which
indemnification is being sought (each such certificate, a “Claim Notice”).  Each
Claim Notice shall also include wire instructions for the delivery of funds to
the indemnified person or its designee.  In the event the claim or claims set
forth in a Claim Notice is (A) not contested by the indemnifying person as of
the close of business on the twentieth (20th) day following delivery of such
Claim Notice, or (B) agreed to in writing by the indemnifying person in advance
of the expiration of such twenty (20)-day period, the indemnifying person shall
be deemed to have accepted and agreed to the claims set forth in such Claim
Notice and precluded from raising any objection thereafter and such claim shall
be deemed final, binding and conclusive for all purposes.  The indemnifying
person shall have the right to object to one or more of the claims set forth in
any Claim Notice delivered by the indemnified party to the indemnifying person
by serving written notice thereof within twenty (20) days following the delivery
of such Claim Notice, which notice shall specify in reasonable detail the basis
for such objection.  In the event that the indemnifying person shall so object
in writing to any claim or claims by an indemnified party in any Claim Notice,
the indemnified party shall have fifteen (15) days after receipt to such
objection by the indemnifying person to respond thereto in a written statement,
failing which the indemnified parties shall be deemed to have accepted the
objections raised by the indemnifying person and such claim shall be deemed to
be final, binding and conclusive for all purposes.  As promptly as practicable,
and in any event no later than Ten (10) Business Days, following the date on
which a claim becomes final and binding pursuant to this Section 5.2, the
indemnifying person shall pay the full amount of such claim by wire transfer of
immediately available funds to the account designated by the indemnified party,
subject to the limitations of this Article V.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 5.3                      Sole Remedy; Limitation of Damages.  From and
after the Patent Sale Closing, except for specific performance and any other
equitable remedy, the indemnification provisions set forth in this Article V
shall be the sole remedy for either Party with respect to this Agreement or any
matter arising out of or relating hereto (other than with respect to
Post-Closing Covenants).  Neither Party shall be liable for special, incidental,
indirect or consequential damages or lost profits with respect to this Agreement
or any matter arising out of or relating hereto.


ARTICLE VI
GENERAL PROVISIONS


Section 6.1                      Notices.  Any notice required to be given
hereunder shall be sufficient if in writing by reliable overnight delivery
service (with proof of delivery) or by certified or registered mail (return
receipt requested), addressed as follows (or at such other address for a Party
as shall be specified in a notice given in accordance with this Section 6.1):


(a)           if to Purchaser:                                      Dr.
Abderrazzak Merzouki, COO
Sunshine Biopharma Inc.
469 Jean-Talon West, 3rd Floor
Montreal, Quebec H3N 1R4
Canada
Phone: 514-764-9698
Fax: 514-764-9699


with a copy (which shall not constitute notice) to:


Andrew I. Telsey, Esq.
Andrew I. Telsey, P.C.
12835 E. Arapahoe Road
Tower One, Suite 803
Centennial, CO  80112
Phone: (303) 768-9221
Fax: (303) 768-9224
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           if to Seller:                                             Mr.
Camille Sebaaly, Director
Advanomics Corporation
579 Lajeunesse Street
Laval, Quebec H7X 3K4
Canada                      
Phone:  514-814-0464
Fax: 450-689-6397


with a copy (which shall not constitute notice) to:


Mr. Frank Tutino
Tutino Joseph Grégoire
1080 Beaver Hall, Suite 600
Montréal, Québec H2Z 1S8
Canada
Phone:  514 878-3878
Fax:  514 878-9890


Section 6.2                      Interpretation; Certain Definitions.  The
Parties have participated jointly in the negotiation and drafting of this
Agreement.  Consequently, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.  When a reference is made in this Agreement to an Article, Section,
Appendix, Annex or Exhibit, such reference shall be to an Article or Section of,
or an Appendix, Annex or Exhibit to, this Agreement, unless otherwise indicated
and shall not affect in any way the meaning or interpretation of this
Agreement.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”  The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined
therein.  The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term.  Any Law defined or referred
to herein or in any agreement or instrument that is referred to herein means
such Law as from time to time amended, modified or supplemented, including (in
the case of statutes) by succession of comparable successor Laws.  References to
a person are also to its successors and permitted assigns. All references to
“dollars” or “$” refer to currency of the United States of America.


Section 6.3                      Severability. If any term or other provision of
this Agreement is invalid, illegal or incapable of being enforced under any
present or future Law, or public policy, (a) such term or other provision shall
be fully separable; (b) this Agreement shall be construed and enforced as if
such invalid, illegal or unenforceable provision had never comprised a part
hereof; and (c) all other conditions and provisions of this Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable term or other provision or by its severance herefrom so
long as the economic or legal substance of the Patent Sale is not affected in
any manner materially adverse to any Party.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the Patent Sale be consummated as originally
contemplated to the fullest extent possible.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 6.4                      Entire Agreement.  This Agreement (including
the exhibits, annexes and appendices hereto) constitutes the entire agreement,
and supersedes all other prior agreements and understandings, both written and
oral, between the Parties with respect to the subject matter hereof.


Section 6.5                      No Third-Party Beneficiaries.  This Agreement
is not intended to and shall not confer any rights or remedies upon any person
other than the Parties and their respective successors and permitted
assigns.  The representations and warranties in this Agreement are the product
of negotiations among the Parties and are for the sole benefit of the
Indemnified Parties.


Section 6.6                      Governing Law.  This Agreement and all actions,
proceedings or counterclaims (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the actions of Purchaser or
Seller in the negotiation, administration, performance and enforcement thereof,
shall be governed by, and construed in accordance with the laws of the Province
of Quebec (Canada), without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the Laws of any
jurisdiction other than the Province of Quebec (Canada).


Section 6.7                      Specific Performance.  The Parties agree that
irreparable damage for which monetary damages, even if available, would not be
an adequate remedy, would occur in the event that the Parties do not perform the
provisions of this Agreement (including failing to take such actions as are
required of it hereunder to consummate this Agreement) in accordance with its
specified terms or otherwise breach such provisions. Accordingly, the Parties
acknowledge and agree that the Parties shall be entitled to an injunction,
specific performance and other equitable relief to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, in
addition to any other remedy to which they are entitled at law or in
equity.  Each of the Parties agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief on the basis that
the other Party has an adequate remedy at law or that any award of specific
performance is not an appropriate remedy for any reason at law or in
equity.  Any Party seeking an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement shall not be required to provide any bond or other security in
connection with any such order or injunction.


Section 6.8                      Counterparts.  This Agreement may be executed
in one or more counterparts, and by the Parties in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission or
by e-mail of a .pdf attachment shall be effective as delivery of a manually
executed counterpart of this Agreement.


Section 6.9                      Canadian Language Requirement..  The Parties
hereto have agreed to execute this Agreement in the English language.
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Purchaser and Seller have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.
 
 

 
SUNSHINE BIOPHARMA, INC.
           
By:
/s/ Dr. Abderrazzak Merzouki       Dr. Abderrazzak Merzouki       Chief
Operating Officer            
ADVANOMICS CORPORATION
           
By:
/s/ Camille Sebaaly       Camille Sebaaly       Director          


 
 
11

--------------------------------------------------------------------------------

 
 
Exhibit A-1






Patent Title: NOVEL GEM-DIFLUORINATED C-GLYCOSIDE COMPOUNDS DERIVED FROM
PODOPHYLLOTOXIN, THEIR PREPARATION AND THEIR APPLICATIONS


Owner: Advanomics Corporation


Category: Small molecule


Disease Area: Oncology


Product Code: Adva-27a


Indications: Multidrug Resistant Cancer (Pancreatic Cancer, Small-Cell Lung
Cancer, Breast Cancer, Uterine Cancer)


PCT Application: PCT/FR2007/000697


Priority Date: 25-Apr-2006


Countries Issued:                Canada (CA2,650,384)
Europe (EP2,024,379) Validated in:
Belgium
France (FR0603766)
Germany
Italy
Luxembourg
Monaco
Spain
Switzerland
United Kingdom
India (IN264016)


Countries Pending: None


 
12

--------------------------------------------------------------------------------

 


Exhibit A-2






Patent Title: NOVEL GEM-DIFLUORINATED C-GLYCOSIDE COMPOUNDS AS ANTI-CANCER
AGENTS


Owner: Advanomics Corporation


Category: Small molecule


Disease Area: Oncology


Product Code: Adva-27a


Indications: Multidrug Resistant Cancer (Pancreatic Cancer, Small-Cell Lung
Cancer, Breast Cancer, Uterine Cancer)


PCT Application: PCT/CA2014/000029


Priority Date: 14-Jan-2013


Countries Issued: None


Countries Pending:            USA
Canada
Europe
India
China
Japan
Korea
 
 
13

--------------------------------------------------------------------------------

 
 
Exhibit B-1
 
SECURED PROMISSORY NOTE
 

$12,822,499.00 December 28, 2015    Montreal, Quebec, Canada

 
FOR VALUE RECEIVED, the undersigned, SUNSHINE BIOPHARMA, INC., a Colorado
corporation with its principal place of business located at 469 Jean-Talon West,
3rd Floor, Montreal, Quebec, Canada, H3N 1R4 (the “Maker”) hereby promises to
pay to the order of Advanomics Corporation, a Canadian corporation (the
“Payee”), at such place or places as Payee may designate in writing, the
principal sum of Twelve Million Eight Hundred Twenty Two Thousand Four Hundred
Ninety Nine U.S. Dollars and no/100 ($12,822,499.00).  Interest shall accrue on
all unpaid principal balances due hereunder at the rate of two percent (2%) per
annum, payable as follows:


Quarterly installments of Seventy Thousand Dollars ($70,000.00) per payment
shall be due and payable on or before the end of each calendar quarter, with the
first payment being due and payable on or before March 31, 2016.


This Note may be prepaid in whole or in part, at any time, without premium or
penalty.  Any partial prepayment shall be applied against the principal amount
outstanding and shall not postpone the due date of any subsequent payments or
change the amount of such payments.


The indebtedness evidenced by this Note is secured by those certain Patents
issued and/or pending being assigned to Maker by Payee, of which this Note is a
part, including PCT/FR2007/000697 and PCT/CA2014/000029, as more fully described
in that certain Security Agreement, dated as of the date of this Note and made a
part hereof. In the event of any inconsistencies between this Note and the
Security Agreement, the terms of this Note shall apply and be binding upon the
parties hereto.


The following events shall constitute an Event of Default:


A. Maker fails to make payment of any installment of principal and interest
after such payment is due and payable under this Note and Maker has failed to
cure such default within thirty (30) days from such default;
 
B. any default in the performance of any obligation of Maker hereunder or under
any instrument or agreement executed and delivered to secure payment of this
Note;
 
C. any event which constitutes an event or condition of default under any such
security instrument or agreement;
 
D. A change in control of the Maker;
 
E. Maker defaults on any other debts, obligations, or liabilities to Payee; or
 
 
14

--------------------------------------------------------------------------------

 
 
F. Maker is declared bankrupt, or insolvent, or any receiver or trustee be
appointed for the property of such Maker, or should such Maker execute an
assignment for the benefit of creditors.
 
In the event of default the entire principal shall accrue interest at the rate
of Twelve percent (12%) per annum and the failure to make any payment of
principal when due shall cause the whole Note to become due at once
(acceleration).
 
Maker and each and every person and party at any time liable for the payment of
the debt evidenced hereby, severally and jointly (a) waives presentation for
payment, demand, protest and notice of protest and dishonor and diligence in
collecting this Note, and all other demands and notices required by law
(statutory and otherwise), and (b) consents to Payee extending the payment of
any part or the whole part of the debt evidenced by this Note, at any time, at
Payee’s sole and absolute discretion.
 
No delay or omission on the part of Payee in exercising any right under this
Note shall operate as a waiver of such right or of any other right under this
Note.  A waiver on one occasion shall not be construed as a bar to or waiver of
any such right and/or remedy on any future occasion.  No asserted waiver of any
right by Payee shall be enforceable unless such waiver is in writing, executed
by Payee.
 
Maker shall be responsible for all documentary stamp taxes, if any, due with
respect to the delivery of this Note.
 
The validity, interpretation, and enforcement of this Note shall be governed by,
and construed and interpreted in accordance with, the laws of the State of
Colorado.  Maker and any guarantors agree that the federal and state courts
located in the State of Colorado shall have subject matter jurisdiction to
entertain any action brought to enforce or collect upon this Note and by
execution hereof, voluntarily submit to personal jurisdiction of such courts;
provided however, such jurisdiction shall not be exclusive and, at its option, a
Payee may commence such action in any other court which otherwise has
jurisdiction.
 
 
Any notice to Maker provided for in this Note shall be in writing and shall be
given and is effective upon: (i) delivery to Maker via electronic mail; or (ii)
mailing such notice by first class mail, addressed to Maker at the Maker’s
address stated below, or to such other address as Maker may designated by notice
to the Payee.
 
The Maker agrees to pay to the Payee, when incurred, all costs and expenses
incidental to collection of the amounts due herein, including but not limited
to, reasonable attorney’s fees and disbursements.


SUNSHINE BIOPHARMA, INC.


By: s/ Dr. Steve N. Sllilaty
Chief Executive Officer


 
15

--------------------------------------------------------------------------------

 


Exhibit B-2


SECURITY AGREEMENT


 

Date: December 28, 2015     Debtor: Sunshine Biopharma, Inc.     Address: 469
Jean-Talon West   3rd Floor   Montreal, Quebec, Canada H3N 1R4     Secured
Party: Advanomics Corporation     Address: 579 rue Lajeunesse   Laval, Quebec,
Canada H7X 3K4

 
1.           Security Interest.  Debtor hereby grants to Secured Party a
security interest (“Security Interest”) in all of the following property and in
all Proceeds and Products thereof in any form including, but not limited to,
insurance proceeds, all parts, accessories, attachments, special tools,
additions and accessions thereto and thereof, increases and profits received
therefrom, all substitutions therefor, goods represented by, and books and
records pertaining thereto, whether any of the foregoing is now owned or
hereafter acquired:
 
 Patents issued and pending under PCT/FR2007/000697 and PCT/CA2014/000029
 
2.           Indebtedness Secured.  The Security Interest granted by Debtor
secures payment of that certain Secured Promissory Note dated the same date as
the date hereof, in the principal amount of $12,822,499.00 (US), whether any
such indebtedness or liability is from time to time reduced and thereafter
increased or entirely extinguished and thereafter reincurred, including, without
limitation, any sums advanced by Secured Party for taxes, assessments, insurance
and other charges and expenses as hereinafter provided.


3.           Representations and Warranties of Debtor.  Debtor represents and
warrants and, so long as any Indebtedness remains unpaid, shall be deemed
continuously to represent and warrant that: (a) Debtor is the owner of the
Collateral free of all security interests, adverse claims or other encumbrances,
except the Security Interest; (b) Debtor is authorized to enter into this
Security Agreement and this Security Agreement is not in contravention of any
law or any indenture, agreement or undertaking to which Debtor is a party or by
which it is bound; (c) Debtor is duly organized and existing under the laws of
the state of Colorado and in good standing and authorized to do business in all
states in which Debtor is doing business; (d) Debtor is engaged in business
operations, Debtor's business is carried on, Debtor's chief executive office is
1ocated and Debtor's records concerning the Collateral are kept at the address
specified above; (e) each Account, Chattel Paper, Document, Instrument, General
Intangible, which is an outstanding obligation, and Contract is genuine and
enforceable in accordance with its terms against the party obligated to pay it
("Account Debtor”); (f) any amounts represented by Debtor to Secured Party as
owing by each or any Account Debtor is the correct amount owing not subject to
any defense, offset, claim or counterclaim against Debtor; and  (g) the
collateral shall be used exclusively for business purposes.
 
 
16

--------------------------------------------------------------------------------

 
4.           Covenants of Debtor.  So long as any Indebtedness remains unpaid,
Debtor (a) will defend the Collateral against the Claims and demands of all
other parties, including any Account Debtor, will keep the Collateral free from
all security interests or other encumbrances, except the Security Interest and
will not sell, transfer, lease, or otherwise dispose of any Collateral or any
interest without the prior written consent of Secured Party; (b) will notify
Secured Party promptly in writing of any change in Debtor's address, specified
above or in Debtor’s name, identity or corporate structure; (c) will notify
Secured Party promptly in writing of any change in the location of any
Collateral or of the records with respect thereto or any additional locations at
which the Collateral or records are kept, and upon reasonable notice will permit
Secured Party or its agents to inspect the Collateral; (d) will notify the
Secured Party immediately upon the acquisition of any titled vehicle or other
assets constituting collateral which may not be perfected by the filing of a
financing statement under the Uniform Commercial Code; (e) in connection
herewith, will execute and deliver to Secured Party such financing statements,
and other documents as may be requested by Secured Party, will pay all
reasonable costs of title searches and filing financing statements and other
documents in all public offices requested by Secured Party, and will do such
other things as Secured Party may request; (f) if the Collateral is not a
fixture, will prevent the Collateral or any part thereof from being or becoming
a fixture; (g) will keep in accordance with generally accepted accounting
principles, consistently applied, accurate and complete books and records
concerning the Collateral, will mark any and all such records concerning the
Collateral, at Secured Party’s request to indicate the Security Interest, and
will permit Secured Party or its agents to audit and make extracts from and copy
such records or any of Debtor’s books, ledgers, reports, correspondence or other
records and will furnish Secured Party with financial statements and such other
information;  (h)  will not, without Secured Party's written consent, make or
agree to make any alteration, modification or cancellation of, or substitution
for, or credits, adjustments or allowances on, any Collateral; (i) will promptly
notify Secured Party of any default by any Account Debtor in payment or
performance of its obligations with respect to any of the Collateral and (j)
will promptly notify the Secured Party in the event of a materially adverse
change in business or Collateral or any other occurrences which could materially
and adversely affect the security of the Secured Party.


5.           Verification of Collateral.  Secured Party shall have the right to
verify all or any Collateral in any manner through any medium Secured Party may
consider appropriate and Debtor agrees to furnish all assistance and information
and perform any acts that Secured Party may require in connection therewith.
 
6.           Default.
 
(a)           Any of the following events or conditions shall constitute an
event of default (“Event of Default”) hereunder: (i) nonpayment when due,
whether by acceleration or otherwise, of, principal or of interest of any
indebtedness, or failure by Debtor to perform any obligation, term or condition
of this Security Agreement or any other agreement between Debtor and Secured
Party and such nonpayment or failure continues for a period of ten (10) days
after Secured Party gives written notice thereof to the undersigned; (ii)
nonpayment when due of any tax imposed on Debtor or on any assets of Debtor or
any other liability of Debtor for borrowed money; (iii) if Debtor or any
indorser or guarantor of any of the Indebtedness commences a voluntary case
under any Chapter of the Bankruptcy Code as now or hereafter in effect, takes
any equivalent or similar action by filing a petition or otherwise under any
other federal or state 1aw in effect at such time relating to bankruptcy or
insolvency, makes a general assignment for the benefit of creditors or admits in
writing an inability to pay its debts generally as they become due; (iv) a
petition is filed against the Debtor, any general partner of Debtor or any such
indorser or guarantor under any other federal or state law in effect at the time
relating to bankruptcy or insolvency, or a trustee, receivers custodian or agent
is appointed under applicable law or under contract, whose appointment or
authority is to take charge of any property of the Debtor, any general partner
of Debtor or any such indorser or guarantor is for the purpose of enforcing a
lien against such property or is for the purpose of general administration of
such property for the benefit of the creditors of the Debtor, any general
partner of Debtor or any such indorser or guarantor; (v) if any certificate,
statement, representation, warranty or audit heretofore or hereafter furnished
by or on behalf of Debtor pursuant to or in connection with this Security
Agreement or otherwise (including, without limitation representations and
warranties contained herein) or as an inducement to Secured Party to extend any
credit to or to enter into this or any other agreement with Debtor, proves to
have been false in any material respect or to have omitted any substantial
contingent or  unliquidated liability of or claim against Debtor, or if upon the
date of execution of this Security Agreement, there shall have been any
materially adverse change in any of the facts disclosed by any such certificate,
representation, statement, warranty or audit, which change shall not have been
disclosed in writing to Secured Party at or prior to the time of such execution;
and (vi) death or judicial declaration of incompetency of Debtor, any general
partner of Debtor or any indorser or guarantor of any of the Indebtedness.


 
17

--------------------------------------------------------------------------------

 
(b)           Secured Party, at its sole election, may declare all or any part
of any Indebtedness not payable on demand to be immediately due and payable upon
the happening of any Event of Default.  The provisions of this paragraph are not
intended in any way to affect any rights of Secured Party with respect to any
indebtedness which may now or hereafter be payable on demand:
 
(c)           Upon the happening of any Event of Default, Secured Party’s rights
and remedies with respect to the Collateral shall be those of a Secured Party
under the Uniform Commercial Code and under any other applicable law, as the
same may from time to time be in effect, in addition to those rights granted
herein and in any other agreement now or hereafter in effect between Debtor and
Secured Party;


(d)           Without in any way requiring notice to be given in the following
manner, Debtor agrees that any notice by Secured Party of sale, disposition or
other intended action hereunder in connection herewith, whether required by the
Uniform Commercial Code or otherwise, shall constitute reasonable notice to
Debtor if such notice is mailed, by regular or certified mail, postage prepaid,
at least five (5) days prior to such action, to Debtor’s address specified above
or to any other address which Debtor has specified in writing to Secured Party
as the address to which notices hereunder shall be given to Debtor; and
 
(e)           Debtor agrees to pay all costs and expenses incurred by Secured
Party in enforcing this Security Agreement, in preserving, processing, selling,
collecting upon or in realizing upon any Collateral and in enforcing and
collecting any indebtedness, including, without limitation, if Secured Party
retains counsel for any such purpose, a reasonable attorney's fee.
 
7.           Miscellaneous.


(a)          Debtor hereby authorized Secured Party, at Debtor's expense, to
file such financing statement or statements, or other documents relating to the
Collateral without Debtor’s signature thereon as Secured Party at its option may
deem appropriate, and appoints Secured Party as Debtor's attorney-in-fact
without requiring Secured Party to execute any such financing statement, or
other documents in Debtor's name and to perform all other acts which Secured
Party deems appropriate to perfect and continue the Security Interest to protect
and preserve the Collateral;
 
 
18

--------------------------------------------------------------------------------

 

 
(b)          After the occurrence of an Event of Default as hereinabove
describe, Secured Party may notify any or all Account Debtors and other parties
obligated to pay the Collateral of the Security Interest granted hereby and may
also direct any and all such Parties to make all payments of the Collateral to
Secured Party;


(c)           (i) As further security for payment of the indebtedness, Debtor
hereby grants to Secured Party a security interest in and lien on any and all
property of Debtor which is or may hereafter be in Secured Party's possession in
any capacity, including without limitation, all monies owed or to be owed by
Secured Party to Debtor, and with respect to all of such property, Secured Party
shall have the same rights hereunder as it has with respect to the Collateral;


(ii)           Without limiting any other right of Secured Party, whenever
Secured Party has the right to declare any Indebtedness to be immediately due
and payable (whether or not it has so declared), Secured Party at its sole
election may set off against the Indebtedness any and all monies then owed to
Debtor by Secured Party in any capacity, whether or not due, and Secured Party
shall be deemed to have exercised such right of set-off immediately at the time
of such election even though any charge thereof is made or entered on Secured
Party's records subsequent thereto;


(d)           Upon Debtor's failure to perform any of its duties hereunder after
applicable ten day notice, Secured Party may, but shall not be obligated to,
perform any and all such duties, and Debtor shall pay an amount equal to the
expense thereof to Secured Party forthwith upon written demand by Secured Party;
 
(e)           Secured Party may demand, collect and sue on the Collateral (in
either Debtor’s or Secured Party's name at the latter's option) with the right
to enforce, compromise, settle or discharge the Collateral and may indorse
Debtor's name on any and all checks, commercial paper, and any other instruments
pertaining to or constituting the Collateral;
 
(f)           No course of dealing and no delay or omission by Secured Party in
exercising any right or remedy hereunder with respect to any Indebtedness shall
operate as a waiver thereof or of any other right or remedy, and no single or
partial exercise thereof shall preclude any other or further exercise thereof or
the exercise of any other right or remedy.  Secured Party may remedy any default
by Debtor hereunder or with respect to any indebtedness in any reasonable manner
without waiving the default remedied and without waiving any other prior or
subsequent default by Debtor.  All rights and remedies of Secured Party
hereunder are cumulative;
 
(g)           Secured Party shall have no obligation to take, and Debtor shall
have the sole responsibility for taking, any and all steps to preserve rights
against any and all prior parties to any Instrument or Chattel Paper, whether
Collateral or Proceeds and whether or not in Secured Party’s possession.  Debtor
waives protest of any instrument constituting Collateral at any time held by
Secured Party on which Debtor is in any way liable;
 
(h)           The rights and benefits of Secured Party hereunder shall, if
Secured Party so agrees, inure to any party acquiring any interest in the
Indebtedness or any part thereof;
 
(i)           If more than one Debtor executes this Security Agreement, the term
"Debtor" shall include each as well as all of them and their obligations,
warranties and representations as used herein, shall include the heirs,
executors or administrators and the successors or assigns of those parties;


 
19

--------------------------------------------------------------------------------

 
(j)           No modification, rescission, waiver, release or amendment of any
provision of this Security Agreement shall be made except by a written agreement
subscribed by Debtor and by a duly authorized officer of Secured Party;
 
(k)           All terms herein shall have the same definitions as set forth in
the Uniform Commercial Code of the State of Colorado, unless otherwise defined
herein;
 
(l)           This Security Agreement shall remain in full force and effect
until Secured Party shall give written notice of its discontinuance to the
Debtor.
 
8.           Risk of Loss.  Debtor shall at all times bear the full risk of loss
or theft of, damage to or destruction of the collateral.
 
9            Severability.  If any provision of this Security Agreement shall be
held invalid under any applicable laws, such invalidity shall not affect any
other provision of this Security Agreement that can be given effect without the
invalid provision, and, to this end, the provisions hereof are severable.
 
10.           Governing Law.  This Security Agreement and the transactions
evidenced hereby shall be construed under the internal laws of the State of
Colorado without regard to principles of conflict of law.
 
11.           Execution by Secured Party.  This Agreement shall take effect
immediately upon execution by the Debtor and the execution hereof by the Secured
Party shall not be required as a condition to the effectiveness of this Security
Agreement.  The provision for execution by the Secured Party is solely for the
purpose of filing this Security Agreement to the extent required or permitted by
law.
 
12.           Notice.  Any notice under this Agreement shall be in writing and
shall be deemed delivered if sent certified return receipt requested, to a party
at the principal place of business specified in this Agreement or such other
address as may be specified by notice given after the date hereof.


This Agreement shall have the effect of an instrument under seal.



WITNESS: DEBTOR:     SUNSHINE BIOPHARMA, INC.     a Colorado corporation        
 
/s/ Marwan Katbe
By:
/s/ Dr. Abderrazzak Merzouki       Chief Operating Officer           WITNESS:
SECURED PARTY:    
ADVANOMICS CORPORATION
    a Canadian corporation           /s/ Marwan Katbe   /s/ Camille Sebaaly    
  Secretary                  

 
20

--------------------------------------------------------------------------------